DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first device" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The dependents of 8 are also rejected due to inheriting the problems of the independent claim. 
Claim 15 recites the limitation "the first device" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The dependents of 15 are also rejected due to inheriting the problems of the independent claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-7 are drawn to a method, which is within the four statutory categories (i.e. process). Claims 8-14 are drawn to a computing system, which is within the four statutory categories (i.e. apparatus). Claims 15-20 are drawn to a computer readable media, which is within the four statutory categories (i.e., manufacture). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 8 (and substantially similar with independent claims 1, 15) recites: 
A computing system comprising: 
one or more processors; and 
computer readable media storing instructions that, when executed by the one or more processors, cause the computing system to: 
receive, via a first computing device associated with a first medical provider, a first indication of a referral for a member to undergo a procedure; 
determine one or more options associated with the referral, the one or more options being based at least in part at least in part on at least one of a member location or a cost associated with the procedure; 
cause the one or more options associated with the referral to surface on a display of the first computing device; 
receive, from the first device, a second indication of selection of an option of the one or more options; and 
process the referral for the member to undergo the procedure based at least in part on the option.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the processors, computer readable media comprising instructions to perform the steps, computing device, and display, the limitations of the claim encompass organizing information to process patient referrals for procedures. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20 reciting particular aspects of processing patient referrals for procedures). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 8 (and substantially similar with independent claims 1, 15) recites:
A computing system comprising: 
one or more processors; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
computer readable media storing instructions that, when executed by the one or more processors, cause the computing system to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive, via a first computing device associated with a first medical provider (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a first indication of a referral for a member to undergo a procedure; 
determine one or more options associated with the referral, the one or more options being based at least in part at least in part on at least one of a member location or a cost associated with the procedure; 
cause the one or more options associated with the referral to surface on a display of the first computing device; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
receive, from the first device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a second indication of selection of an option of the one or more options; and 
process the referral for the member to undergo the procedure based at least in part on the option.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processors, computer readable media comprising instructions to perform the steps, computing device, and display, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0039]-[0040], [0174], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of causing options associated with the referrals to be displayed amount to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-7, 9-14, and 16-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processors, computer readable media comprising instructions to perform the steps, computing device, and display, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0039]-[0040], [0174]); causing options associated with the referrals to be displayed, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)); using a processor coupled with a memory with instructions to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 11-13, 15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easterhaus et al. (US 2013/0282397).
Regarding claim 1, Easterhaus discloses a method comprising: 
receiving, via a computing device associated with a first medical provider, a first indication of a referral for a patient to undergo a procedure; (Easterhaus Fig. 3 and corresponding text; [0055] The GUI 300 also includes a unified patient referral worklist 314. The worklist 314 includes a series of selectable rows. Each row is associated with either an incoming or outgoing patient referral. [0054] The GUI 300 includes an area 312 that identifies the provider associated with the worklist)
determining at least one of one or more medical locations or one or more medical providers associated with the procedure, the at least one of one or more medical locations or one or more medical providers being based at least in part on at least one of a patient location, an insurance network, or a cost associated with the procedure; (Easterhaus Fig. 7 and corresponding text; [0067] The GUI 700 additionally includes a filter area 718 where a user can apply one or more filters to further refine the patient-centric referral order 714 by, for example, distance, type of insurance accepted, ratings, favorites, wait time, and the like. Although the instance of commonality in this case is a common location by medical specialty, it is contemplated that other instances of commonality may be used to generate the patient-centric referral order 714. [0071] The referral providers may be selected based on contractual obligations set forth the in the patient's medical insurance plan)
cause at least one title associated with the at least one of the one or more medical locations or the one or more medical providers to surface on a display of the computing device; (Easterhaus [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times)
receiving, from the computing device, a second indication of selection of at least one of a medical location of the medical locations or a medical provider of the one or more medical providers; and (Easterhaus [0068] The provider is able to select an appointment time for the patient (for example, appointment time 723), or the patient may select an appointment time utilizing a patient portal user interface; this will be discussed with respect to FIG. 13. Selection of a provider and/or time in the suggested provider area 722 may be submitted and/or cancelled via the submit/cancel buttons in area 724 [0069] The search could be based on, for example, provider, location, ratings, medical specialty, available appointment times, and the like)
processing the referral for the patient to undergo the procedure based at least in part on the at least one of the medical location or the medical provider. (Easterhaus [0084] The GUI 1300 further includes a referral details tab 1314… status of the referral order (pending, cancelled, or completed), and/or insurance plans accepted by referral providers… The patient can select an appointment time (such as appointment time 1330) to immediately schedule his or her appointment).
Regarding claim 3, Easterhaus discloses the method of claim 1, and Easterhaus further discloses: 
wherein determining the at least one of the one or more medical locations or the one or more medical providers comprises: determining the patient location, wherein the patient locations is associated with at least one of: a primary residence associated with the patient; a secondary residence associated with the patient; a current location associated with the patient; or a location associated with the first medical provider; (Easterhaus [0064] The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality. Filters may include locations within a predetermined distance of the patient's home, providers that accept certain types of insurance or payment, providers that have received favorable ratings (e.g., quality ratings, healthcare consumer ratings, financial ratings, etc.), locations that have available appointment times)
determining a plurality of locations associated with a plurality of provider locations and a plurality of medical providers; and (Easterhaus Fig. 7 and corresponding text; [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times)
determining that a group of locations of the plurality of locations are within a threshold distance to the patient location, (Easterhaus [0064] Filters may include locations within a predetermined distance of the patient's home {predetermined distance is construed as the threshold})
wherein the at least one of the one or more medical locations or the one or more medical providers are associated with the group of locations. (Easterhaus [0066] As mentioned above, the patient-centric referral component 228 may determine more than one instance of commonality. For instance, the combination of medical specialties may be practiced at more than one location. In one aspect of the invention, the multiple locations are presented to the user (i.e., by the rendering component 240), and the user is able to select a location from among the multiple locations).
Regarding claim 6, Easterhaus discloses the method of claim 1, and Easterhaus further discloses: 
wherein the second indication of selection of the at least one of the medical location or the medical provider comprises a selection of the medical location, the method further comprising: determining a first medical provider associated with the medical location and a second medical provider associated with the medical location; (Easterhaus Fig. 7 and corresponding text; [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times)
determining a first quality metric associated with the first medical provider and a second quality metric associated with the second medical provider, the quality metric being based at least in part on at least one of: feedback associated with a medical provider; a cost associated with a service performed by the medical provider; or a claim submission history; and (Easterhaus [0064] The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality. Filters may include locations within a predetermined distance of the patient's home, providers that accept certain types of insurance or payment, providers that have received favorable ratings (e.g., quality ratings, healthcare consumer ratings, financial ratings, etc.), locations that have available appointment times)
ranking the first medical provider and the second medical provider based at least in part on the first quality metric and the second quality metric; and (Easterhaus Fig. 7 and corresponding text; [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times)
causing a first title associated with the first medical provider and a second title associated with the second medical provider to surface on the display of the computing device associated with the first medical provider based at least in part on the ranking. (Easterhaus Fig. 7 and corresponding text; [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times).
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Easterhaus further discloses a computing system comprising: one or more processors; and computer readable media storing instructions that, when executed by the one or more processors, cause the computing system to: (Easterhaus [0037] Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory). 
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above. Additionally, Easterhaus further discloses identifying at least one of a medical location or a medical provider associated with the group of locations (Easterhaus [0066] As mentioned above, the patient-centric referral component 228 may determine more than one instance of commonality. For instance, the combination of medical specialties may be practiced at more than one location. In one aspect of the invention, the multiple locations are presented to the user (i.e., by the rendering component 240), and the user is able to select a location from among the multiple locations). 
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above. Additionally, Easterhaus further discloses identifying a group of locations of the plurality of locations that are closest to the member location, wherein the one or more options comprise the group of locations. (Easterhaus [0066] As mentioned above, the patient-centric referral component 228 may determine more than one instance of commonality. For instance, the combination of medical specialties may be practiced at more than one location. In one aspect of the invention, the multiple locations are presented to the user (i.e., by the rendering component 240), and the user is able to select a location from among the multiple locations).
Regarding claim 13, Easterhaus discloses the computing system of claim 8, and Easterhaus further discloses: the instructions further causing the system to determine a ranking associated with the one or more options, the ranking being based on at least one of the cost, a quality metric, or a distance to the member location, and wherein the one or more options are surfaced based at least in part on the ranking. (Easterhaus Fig. 7 and corresponding text; [0067] A patient-centric referral component, such as the patient centric-referral component 228 of FIG. 2, has identified a common location (Northland Medical Group) that includes the two specialties. The GUI 700 additionally includes a filter area 718 where a user can apply one or more filters to further refine the patient-centric referral order 714 by, for example, distance, type of insurance accepted, ratings, favorites, wait time, and the like [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times). 
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and 8, and, as such, is rejected for similar reasons as given above.
Regarding claim 20, Easterhaus discloses the one or more computer readable media of claim 15, wherein the one or more options comprise at least one of: one or more medical locations associated with the procedure; or one or more medical providers associated with the procedure, wherein the at least one of the one or more medical locations or the medical providers are associated with a network. (Easterhaus Fig. 7 and corresponding text; [0067] A patient-centric referral component, such as the patient centric-referral component 228 of FIG. 2, has identified a common location (Northland Medical Group) that includes the two specialties. The GUI 700 additionally includes a filter area 718 where a user can apply one or more filters to further refine the patient-centric referral order 714 by, for example, distance, type of insurance accepted, ratings, favorites, wait time, and the like [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times {type of insurance accepted is construed as the medical location or medical providers associated with a network}).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus et al. (US 2013/0282397) in view of Wilson et al. (US 9996666).  
Regarding claim 2, Easterhaus discloses the method of claim 1, and Easterhaus further discloses: 
determining a risk associated with the referral, the risk being based at least in part on at least one of: (Easterhaus [0051] The referral orders may include patient identifying information, reason for referral, payment or insurance information, provider information (who is the referring provider and who is the referral provider), appointment times and dates, status of the referral (when the referral order was created, whether the referral order is pending or has already occurred, etc.), priority levels (urgent versus routine), referral notes concerning the reason for the referral)
patient data associated with the patient; (Easterhaus [0082] The GUI 600 also has a patient information display area 624 that displays patient information drawn from the patient's EMR. The patient information display area 624 helps the provider to accurately and quickly generate a referral order using up-to-date patient information. For instance, the patient information display area 624 includes a listing of all the patient's problems, medications the patient is taking, allergies, provider recommendations, office visits, documents, health history, past and pending referrals, and the like.)
first medical provider data associated with the first medical provider; (Easterhaus Fig. 7 and corresponding text; [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times)
second medical provider data associated with a second medical provider, the second medical provider being associated with the selection; or the procedure associated with the referral; and (Easterhaus Fig. 7 and corresponding text; [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times)
Easterhaus does not appear to explicitly disclose performing at least one of: based on a determination that the risk is less than a threshold risk, automatically approving the referral; or based on a determination that the risk meets or exceeds the threshold risk, associating a third indication for a manual review with the referral. However, Wilson teaches it is old and well-known in the art of managing referrals and data processing wherein:
performing at least one of: based on a determination that the risk is less than a threshold risk, automatically approving the referral; or based on a determination that the risk meets or exceeds the threshold risk, associating a third indication for a manual review with the referral. (Wilson Col. 31 ln. 42-50 Therefore, many of Dr. Johnson's patients may be considered to be in a “high-risk” patient group, while most of Dr. Smith's patients were in a “low-risk” group. If the performance scores are further grouped by risk groups, Dr. Smith and Dr. Johnson may be found to be equal performers for each risk-group; but because Dr. Johnson treated a proportionally higher number of high-risk patients, her overall performance may appear to be lower; Col. 32 ln. 58-63 matching-engine system 160 may determine a set of ten physicians who are geographically proximate to the user, and have at least a threshold experience score and performance score with respect to a condition or treatment associated with the user based on the collected information {presenting the matches based on the threshold is construed as the automatic approval of the referral})
Therefore, it would have been obvious to one of ordinary skill in the art of managing referrals and data processing, before the effective filing date of the claimed invention, to modify Easterhaus to incorporate approving the referral based on a risk threshold as taught by Wilson in order to better match the provider with needs of patient based on the set parameters. See Wilson Col. 30 ln. 30-51. 
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 10, Easterhaus-Wilson discloses the computing system of claim 9, and Wilson further discloses wherein the risk is determined utilizing machine learning techniques. (Wilson Col. 11 ln. 49-54 using machine learning techniques). 
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 10, and, as such, is rejected for similar reasons as given above.

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus et al. (US 2013/0282397) in view of Norris et al. (US 2018/0268934), Kinsey, II et al. (US 2021/0224723). 
Regarding claim 4, Easterhaus discloses the method of claim 1, but Easterhaus does not appear to explicitly disclose: determining that the selection of the at least one of the medical location or the medical provider is associated with an additional cost to the patient; sending, to a patient device associated with the patient, a request for authorization of the additional cost; and receiving a third indication that the patient authorizes the additional cost, wherein the referral is processed based at least in part on the third indication. However, Norris teaches it is old and well-known in the art of healthcare data processing wherein:
determining that the selection of the at least one of the medical location or the medical provider is associated with an additional cost to the patient; (Norris [0061] Comparing the RVU costs to the estimated costs may show that this physician is $900 more efficient in treating this particular disease than expected… matching-engine system 160 may determine that the first treatment method will have higher additional costs in terms of time required by the patient, and administrative costs in processing additional office visits)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Easterhaus to incorporate determining that the selection of the at least one of the medical location or the medical provider is associated with an additional cost to the patient as taught by Norris in order to determine which doctor would be more efficient at treating the patient for a better price. See Norris [0061]. 
Easterhaus-Norris does not appear to explicitly teach sending, to a patient device associated with the patient, a request for authorization of the additional cost; and receiving a third indication that the patient authorizes the additional cost, wherein the referral is processed based at least in part on the third indication. However, Kinsey teaches it is old and well-known in the art of healthcare data processing wherein:
sending, to a patient device associated with the patient, a request for authorization of the additional cost; and (Kinsey [0270] applicable state law requires that the consumer be notified in advance to authorize additional work that is discovered in the course of the original repair and that will exceed the original cost estimate)
receiving a third indication that the patient authorizes the additional cost, wherein the referral is processed based at least in part on the third indication. (Kinsey [0270] the system automatically notifies all customers of additional costs and tracks approval)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Easterhaus-Norris to incorporate sending, to a patient device associated with the patient, a request for authorization of the additional cost; and receiving a third indication that the patient authorizes the additional cost, wherein the referral is processed based at least in part on the third indication as taught by Kinsey in order to get approval for services that will be an additional cost to the original estimate while increasing efficiency for delivering customer services. See Kinsey [0003]. 
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.

Claims 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus et al. (US 2013/0282397) in view of Hauer et al. (US 2007/0192144). 
Regarding claim 5, Easterhaus discloses the method of claim 1, and Easterhaus further discloses: 
determine that the first cost is greater than the second cost; and (Easterhaus Fig. 7 and corresponding text; [0068] The providers in the suggested provider area 722 may be presented in conjunction with ratings (illustrated by the stars) based on, for example, healthcare consumer reviews, reviews by rating services, financial ratings, and the like. The suggested provider area 722 may also include location information, contact information, and available appointment times {the financial rating construed as cost and ranking according to cost})
Easterhaus does not appear to explicitly disclose determining a first cost associated with the procedure at a first medical location of the one or more medical locations; determining a second cost associated with the procedure at a second medical location of the one or more medical locations; causing an indication of cost to surface on the display of the computing device associated with the first medical provider, the indication of cost comprising at least one of: the first cost associated with the first medical location and the second cost associated with the second medical location; a first notification indicating that the first cost is more expensive than the second cost; a second notification indicating that a selection of the first medical location may result in additional cost to the patient; or a third notification indicating that the selection of the first medical location may result in a delay associated with the procedure. However, Hauer teaches it is old and well-known in the art of healthcare data processing wherein:
determining a first cost associated with the procedure at a first medical location of the one or more medical locations; (Hauer Fig. 7 and corresponding text; [0052] FIG. 7 shows an embodiment in which the system can retrieve cost information based on the provider input and health care service input entered by the consumer-member. In some embodiments the consumer search interface 300 can only display cost information about provider-members. In this embodiment, cost information and provider-member amounts are displayed side-by-side in the form of a cost comparison table 440. The cost comparison table 440 can list one or more provider-members 442 and various provider amounts including a cost per total market basket 444 for each provider-member, and a cost per service 448 for each provider-member. A market basket refers to the most commonly performed services in a specialty. Total market basket with reference to FIG. 7 refers to the sum of the amounts for all the services searched upon (those selected in the services list 350 in FIG. 6).
determining a second cost associated with the procedure at a second medical location of the one or more medical locations; (Hauer [0052] The cost comparison table 440 can list one or more provider-members 442 and various provider amounts including a cost per total market basket 444 for each provider-member, and a cost per service 448 for each provider-member)
causing an indication of cost to surface on the display of the computing device associated with the first medical provider, the indication of cost comprising at least one of: the first cost associated with the first medical location and the second cost associated with the second medical location; a first notification indicating that the first cost is more expensive than the second cost; a second notification indicating that a selection of the first medical location may result in additional cost to the patient; or a third notification indicating that the selection of the first medical location may result in a delay associated with the procedure. (Hauer Fig. 6 corresponding text; Fig. 6 shows displaying search results 102 of two different costing providers and different locations)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the Easterhaus to incorporate determining costs for different locations and displaying results showing the costs of the providers associated with the costs at those locations as taught by Hauer in order to provide the user with the providers’ costs in a side-by-side comparison when considering the selection. See Hauer [0005], [0052]. 
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus et al. (US 2013/0282397) in view of Ginsburg (US 2020/0294640). 
Regarding claim 7, Easterhaus discloses the method of claim 6, but Easterhaus does not appear to explicitly disclose: wherein the first indication includes an input of at least one of patient identifying information associated with the patient or a title associated with the procedure, the method further comprising: determining to automatically approve the procedure based at least in part on at least one of the patient identifying information or the first medical provider; and causing a third indication of automatic approval to surface on the display of the computing device proximate the procedure. However, Ginsburg teaches it is old and well-known in the art of healthcare data processing:
wherein the first indication includes an input of at least one of patient identifying information associated with the patient or a title associated with the procedure, the method further comprising: (Ginsburg [0386] FIG. 66B illustrates the logic used to check for pre-authorization and/or a referral. As illustrated, when a new procedure is ordered (5650))
determining to automatically approve the procedure based at least in part on at least one of the patient identifying information or the first medical provider; and (Ginsburg [0386] if the input is acceptable (5654), the system will review the patient's coverage (5657) for the procedure…. If the preauthorization and referral process (5662) approves the procedure (5663), the patient can move forward with the procedure knowing it is covered (5664))
causing a third indication of automatic approval to surface on the display of the computing device proximate the procedure. (Ginsburg [0387] If preauthorization (5680) is not required, then it is ok to proceed with the process (5681) and the process returns an approval message (5663 from FIG. 66B))
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Easterhaus to incorporate wherein the first indication includes an input of at least one of patient identifying information associated with the patient or a title associated with the procedure, the method further comprising: determining to automatically approve the procedure based at least in part on at least one of the patient identifying information or the first medical provider; and causing a third indication of automatic approval to surface on the display of the computing device proximate the procedure as taught by Ginsburg in order to improve efficiency for the providers and reduce human error in the approval process. See Ginsburg [0003]. 
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686